J-S01034-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    DANIEL L. SAUL                              :
                                                :
                       Appellant                :   No. 1227 MDA 2018

          Appeal from the Judgment of Sentence Entered May 30, 2018
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0002522-2017,
              CP-35-CR-0002792-2017, CP-35-CR-0002793-2017,
                            CP-35-CR-0002794-2017


BEFORE: PANELLA, P.J., MURRAY, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                   FILED: JANUARY 29, 2019

       Daniel Saul (Saul) appeals from the judgment of sentence imposed after

his guilty plea to various offenses in four separate trial court dockets. Based

on our Supreme Court’s decision in Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018), we quash the appeal.

       Saul was charged with several offenses that arose out of presenting false

identifications for loans at multiple banks. Because the offenses occurred in

different counties, Saul agreed to have all of his cases transferred to

Lackawanna County for disposition.             Saul eventually entered into a plea

agreement in which he pleaded guilty to one count each in four of the cases.

____________________________________________


*    Retired Senior Judge appointed to the Superior Court.
J-S01034-19


Saul was ordered to serve thirty-three to seventy-two months’ imprisonment.

Saul timely filed a post-sentence motion for modification which was denied.

      On July 20, 2018, Saul timely filed his notice of appeal from the trial

court’s denial of his post-sentence motion for modification listing all four trial

court dockets in the caption. His failure to file separate notices of appeal is

contrary to the Official Note to Pennsylvania Rule of Appellate Procedure 341

(“Final Orders; Generally”):

      Where, however, one or more orders resolves issues arising on
      more than one docket or relating to more than one judgment,
      separate notices of appeal must be filed. Commonwealth v.
      C.M.K., 932 A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing
      appeal taken by single notice of appeal from order on remand for
      consideration under Pa.R.Crim.P. 607 of two persons' judgments
      of sentence).

Pa.R.A.P. 341, Official Note.

      However, while the practice of not filing an appeal from separate orders

was not in accord with this Note, appeals were not routinely quashed for not

complying with the Note.        This is so because in General Electric Credit

Corporation v. Aetna Casualty and Surety Company, 263 A.2d 448

(1970), our Supreme Court created a three-part test to decide whether an

appeal had to be quashed under this Note.            It held that quashal was

unnecessary where:      (1) the issues raised as to both final orders were

substantially identical; (2) the defendants/appellees raised no objection to the

improper procedure; and (3) the period of time in which to file an appeal had

run, such that the appellant would be denied appellate review if the appeal


                                       -2-
J-S01034-19


was quashed. Id. at 453. See also Sulkava v. Glaston Finland Oy, 54
A.3d 884, 888 (Pa. Super. 2012); TCPF Ltd. P'ship v. Skatell, 976 A.2d 571,

574 n.4 (Pa. Super. 2009).

     However, approximately fifty days before Saul filed his appeal, our

Supreme Court, in Walker, reversed its decision in General Electric and

imposed a prospective rule requiring that a single appeal from multiple orders

be quashed, stating:

     [I]n future cases Rule 341(a) will, in accordance with its Official
     Note, require that when a single order resolves issues arising on
     more than one lower court docket, separate notices of appeal
     must be filed. The failure to do so will result in quashal of the
     appeal.      We further direct our Appellate Procedural Rules
     Committee to amend the language of the Official Note to Rule 341
     in light of this Opinion, and to consider further, as an alternative,
     an amendment to Rule 341 to state explicitly the requirement that
     separate notices of appeal must be filed when a single order
     resolves issues arising on more than one lower court docket. The
     rules relating to interlocutory appeals (Pa.R.A.P. 311-313) shall
     be conformed, as necessary, to Rule 341 in this regard.

Id. at 977.

     As a result of our Supreme Court’s decision in Walker, we issued a Rule

directing Saul to show cause why his appeal should not be quashed because

his notice of appeal contained multiple docket numbers. In response, Saul

argues that Walker is distinguishable because he is appealing the denial of

his post-sentence motion, not his judgments of sentence. But the denial of a

post-sentence motion for modification acts to finalize the judgment of

sentence for appeal purposes meaning that the appeal is taken from the




                                     -3-
J-S01034-19


judgment of sentence, not the denial of the post-sentence motion.         See

Commonwealth v. Chamberlain, 658 A.2d 395, 397 (Pa. Super. 1995).

      Saul also argues that this appeal is distinguishable because Walker

involved a Commonwealth appeal from an order granting suppression at four

different dockets, each of which involved a different defendant. Saul notes

that this case involves only one defendant and argues that there is no possible

confusion or overlap of issues. What he is really requesting is that we apply

the test enunciated in General Electric which we can no longer apply.     “The

Official Note to Rule 341 provides a bright-line mandatory instruction to

practitioners to file separate notices of appeal.” Walker at 976–77.

      Because Saul’s notice of appeal arises from multiple dockets and was

filed after Walker, we must quash this appeal.

      Appeal quashed. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/29/2019




                                     -4-